     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 1 of 20




             UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                  GAINESVILLE DIVISION

JAIME SHARP                              :
                                         :
    Plaintiff,                           :
                                         :   CIVIL ACTION FILE NO.
    v.                                   :     2:21-CV-117-RWS-JCF
                                             ________________________
                                         :
                                         :
PICA-HILTON, LLC                         :
(d/b/a ‘cue Barbecue)                    :
                                         :
    Defendant.                           :
______________________________           :

                             COMPLAINT

      Plaintiff Jaime Sharp files her Complaint against Defendant

Pica-Hilton, LLC (d/b/a ‘cue Barbecue) (“Company” or “Cue Barbecue”).


                        NATURE OF THE ACTION

                                    1.

      This is an action for discrimination, retaliation, and failure to

accommodate under the Americans with Disabilities Act of 1990, as

amended, 42 U.S. §§ 12101 et seq. (ADA), Title VII of the Civil Rights

Act of 1964, as amended by the Pregnancy Discrimination Act of 1978,

42 U.S.C. §2000e et seq, (ADA), the Families First Coronavirus
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 2 of 20




Response Act., Public Law 116-127 (!FFCRA”), and Emergency Paid

Sick Leave Act, 29 U.S.C. § 2601 (“EPSLA”)



                                  PARTIES

                                      2.

      Plaintiff Jamie Sharp is a U.S. citizen and resident of Forsyth

County in the State of Georgia.

                                      3.

      Defendant Pica-Hilton, LLC is a limited liability corporation

organized under the laws of Georgia with its principal office address at

1370 Buford Highway, Ste. 101, Cumming, Georgia, 30041 in Forsyth

County. Pica-Hilton operates a Barbeque restaurant named ‘cue

Barbeque at that same address. Pica-Hilton is subject to an action

under the ADA, the Pregnancy Discrimination Act, and the Families

First Coronavirus Response Act, and can be serve with summons and

complaint upon its Registered Agent: Layne Kamsler, 178 S. Main

Street, Suite 250, Alpharetta, Georgia, 30009.




                                       2
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 3 of 20




                        JURISDICTION AND VENUE

                                        4.

      The claims brought in this lawsuit present federal questions and

jurisdiction in this Court The claims brought in this lawsuit present federal

questions and jurisdiction in this court is proper under 28 U.S.C. §§’s 1331,

1337, 1343, and 1367.

                                        5.

      Venue of this suit is proper in the Northern District of Georgia,

Gainesville Division under 28 U.S.C. § 1391. Defendant principal office

address is in this division, so it resides within this division. The alleged

unlawful acts against Plaintiff also occurred in this judicial district and

division. In addition, Defendant operates in this judicial district and division.

                                        6.

      Sharp filed a charge against Defendant with the Equal Employment

Opportunity Commission on May 5, 2020. The Notice of Right to Sue states

that it was mailed on or about February 23, 2021, but Plaintiff did not receive

it until March 2, 2021.




                                        3
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 4 of 20




                        FACTUAL ALLEGATIONS

                                      7.

      Defendant hired Sharp as a server at or around July 15, 2019.

                                      8.

      Sharp suffered from asthma that caused her to miss work on occasion

due to illnesses caused by her asthma (pleurisy and bronchitis).

                                      9.

      Sharp advised General Manager Brad Fyle of her asthma condition and

told him that it was the reason for her absences. The last such absence before

March 2020 was at or around January 2020.

                                      10.

      On February 29, 2020, Sharp advised Fyle that she was pregnant.

                                      11.

      Because she had experienced a stroke on May 5, 2017, Sharp’s

pregnancy was considered high risk.

                                      12.

      Sharp continued to work through March 16. 2020 and was not

scheduled to work again until March 21, 2020 due to COVID-19 concerns

related to her asthma and high-risk pregnancy.



                                      4
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 5 of 20




                                       13.

      On March 20, 2020, Sharp informed Fyle that her doctor informed her

that she must avoid working at the restaurant because her pre-existing

disabilities presented a high risk to her pregnancy, particularly during the

COVID-19 pandemic.

                                       14.

      Sharp then provided Fyle with a doctor’s note that stated she “has

medical conditions that increase the risk of respiratory infections - limit

contact with public.”

                                       15.

      Fyle removed Sharp from the work schedule as an accommodation for

one week.

                                       16.

      On March 21, 2020, per a state order to halt dine-in services due to the

COVID-19 pandemic, the Defendant partially closed and only provided

service for pick-up orders.

                                       17.

      Fyle never informed Sharp that he believed that he needed her doctor

to provide more information or clarification of the note. Without seeking

consent from Sharp, Fyle claims that he contacted her doctor’s “office” to

                                        5
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 6 of 20




inquire about the note and alleges that he was told she could still work if her

contact with the public was “limited.”

                                         18.

      On March 24, 2020, Sharp contacted her doctor’s office and they denied

providing any information to Fyle without her consent.

                                         19.

      On that same day, Sharp informed Fyle that she had filed for

unemployment benefits because of the reduction in hours she was

experiencing as a result of the pandemic.

                                         20.

       On March 25, 2020, Fyle informed Sharp that she had been placed

back on the work schedule and must report to work on March 26, 2020 at

11:00 a.m. for curbside service training.

                                         21.

      Sharp informed Fyle that she must “shelter in place” due to her

medical condition, her doctor's instructions, and an executive order issued by

the Governor Brian Kemp on March 23, 2020.




                                         6
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 7 of 20




                                      22.

      On March 26, 2020, at 10:35 a.m., one of Defendant’s members, Chris

Hilton, informed Sharp that she could either start her shift at 11:00 AM or

she could provide another doctor’s note saying she was unable to work.

                                      23.

      Sharp informed Hilton that she would not be able to attend work due to

the shelter in place order and her doctor’s orders.

                                      24.

      Sharp also informed Hilton that she could not obtain a doctor's note

that same day.

                                      25.

      Neither Fyle nor Hilton communicated anything to Sharp regarding

her employment status.

                                      26.

      On April 1, 2020, Sharp sent Hilton and Fyle an E-mail requesting paid

and unpaid leave under the Families First Coronavirus Response Act

(FFRCA).




                                       7
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 8 of 20




                                        27.

      Sharp attached another doctor’s note to the E-mail that stated that

Sharp must shelter in place due to an increased risk of pregnancy

complications due to the coronavirus.

                                        28.

      When she heard nothing back, Sharp sent a follow-up email to Hilton

and Fyle on April 4, 2020.

                                        29.

      Sharp sent a follow up text message to Fyle on April 9, 2020.

                                        30.

      When the Defendant failed to respond to Sharp, she obtained an

attorney who asserted her rights under the ADA, PDA, and FFRCA on her

behalf in an April 15, 2020 letter to Hilton.

                                        31.

      Defendant’s CEO and member Gene Pica responded on April 30, 2020

that the restaurant had terminated Sharp on March 26, 2020 when she did

not provide a doctor’s note by 11:00 a.m. that same day.

                                        32.

      Pica also refused to grant her the paid leave required under the FFRCA

unless she signed a release of all liability and claims.

                                        8
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 9 of 20




                                     33.

      Before its response to her attorney on April 30, 2020, Defendant had

never notified Sharp that she had been terminated or issued her a Separation

Notice.

                                     34.

     In fact, Defendant told other employees that Sharp had quit.

                                     35.

     Defendant never filed unemployment with the Georgia Department of

Labor on Sharp’s behalf according to the Department of Labor rules they had

been made aware of.

                                     36.

     Instead, when Sharp filed for unemployment benefits, Defendant

informed the Georgia Department of Labor that Sharp had quit.

                                     37.

     Defendant’s discriminatory and retaliatory acts have caused Plaintiff

emotional distress and financial hardship.




                                      9
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 10 of 20




                             COUNT ONE
                    DISCRIMINATION UNDER THE ADA

                                      38.

      Plaintiff’s stroke and the conditions that followed it were physical

impairments that substantially limited her in the major life activities of

communicating and performing manual tasks or other physical acts requiring

physical coordination when active.

                                      39.

      This condition also limited her neurological, brain, and circulatory

bodily functions.

                                      40.

      Sharp suffered a brain bleed during her stroke.

                                      41.

      Sharp was hospitalized for five days of observation and treatment

following her stroke.

                                      42.

      Plaintiff was placed on an anti-seizure medication after her stroke until

a neurologist discontinued its use.

                                      43.

      Plaintiff suffered severe headaches for a long period after her stroke.


                                      10
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 11 of 20




                                      44.

      In addition, Plaintiff suffers from asthma.

                                      45.

      Plaintiff’s asthma is a disability because it is a physical impairment

that substantially limited her in the major life activity of breathing when

active. Plaintiff’s asthma also limited her respiratory bodily function.

                                      46.

      Plaintiff’s asthma has caused her to miss work on several occasions due

to it causing Plaintiff respiratory problems and asthma related illnesses

(pleurisy and bronchitis).

                                      47.

      On March 18, 2020, the U.S. Centers for Disease Control and

Prevention (CDC) acknowledged that people with asthma face greater risk of

serious illness from COVID-19.

                                      48.

      Because of her stroke and asthma, Plaintiff has a record of having a

disability.




                                       11
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 12 of 20




                                       49.

      Defendant regarded Plaintiff as disabled because of her prior stroke,

her high-risk pregnancy, her asthma, and her inability to attend work during

her pregnancy and the pandemic.

                                       50.

      Defendant discriminated against Plaintiff by terminating her because

she suffered from a disability, had a record of a disability, and it regarded her

as disabled under the ADA.

                                       51.

      As a result of Defendants’ discriminatory acts, Plaintiff is entitled to

recover the relief requested below.



                         COUNT TWO
           FAILURE TO ACCOMMODATE UNDER THE ADA

                                       52.

      Defendants violated the ADA by failing to grant Plaintiff a reasonable

accommodation of leave due to her high-risk pregnancy and the shelter in

place order.




                                       12
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 13 of 20




                                         53.

      Defendants cannot show that it would have been an undue burden to

allow Plaintiff to take leave and then place her back in a position or another

similar position once the risk due to her pregnancy was over.

                                         54.

      Rather than accommodate Plaintiff by allowing her leave, Defendants

terminated Plaintiff.

                                         55.

      As a result of Defendants’ failure to accommodate, Plaintiff is entitled

to recover the relief requested below.


                           COUNT THREE
                    RETALIATION UNDER THE ADA

                                         56.

      Plaintiff sought accommodation under the ADA by requesting leave

during her high-risk pregnancy and the shelter in place order.

                                         57.

      Rather than grant such leave, Defendant terminated Plaintiff.

                                         58.

      Plaintiff’s attorney also asserted that Defendant was violating the ADA

and threatened to file an EEOC Charge.

                                         13
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 14 of 20




                                      59.

      Defendant further retaliated against Plaintiff for her protected activity

by failing to file for unemployment benefits on her behalf as Sharp had

informed them was required by law.

                                      60.

      Defendant also retaliated against Sharp for engaging in protected

activity by opposing her unemployment benefits claim by falsely alleging that

she had quit her job.

                                      61.

      As a result of Defendant’s retaliation, Sharp is entitled to recover the

relief requested below.



                    COUNT FOUR
 DISCRIMINATION UNDER THE PREGNANCY DISCRIMINATION
                        ACT

                                      62.

      Plaintiff sought leave as an accommodation because of her high-risk

pregnancy and the shelter in place order.




                                       14
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 15 of 20




                                         63.

      Rather than grant Plaintiff this leave, which it had granted to other

non-pregnant individuals with medical issues, Defendant terminated

Plaintiff in violation of the PDA and Title VII.

                                         64.

      As a result of Defendant City’s discriminatory acts, Plaintiff is entitled

to recover the relief requested below.



                     COUNT FOUR
 RETALIATION UNDER THE PREGNANCY DISCRIMINATION ACT

                                         65.

      Plaintiff sought leave as an accommodation because of her high-risk

pregnancy and the shelter in place order.

                                         66.

      Plaintiff engaged in protected activity by requesting accommodation for

her high-risk pregnancy.

                                         67.

      Defendant terminated Plaintiff for engaging in this protected activity

under the PDA and Title VII.




                                         15
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 16 of 20




                                       68.

      Plaintiff asserted pregnancy discrimination under the PDA and Title

VII through her attorney’s letter and in filing an EEOC Charge.

                                       69.

      Defendant retaliated against Plaintiff for engaging in this protected

activity by requiring that she sign a release before obtaining any FFRCA

payment.

                                       70.

      As a result of Defendant City’s retaliatory acts, Plaintiff is entitled to

recover the relief requested below.



                          COUNT FIVE
           FAILURE TO PAY BENEFITS UNDER THE FFRCA

                                       71.

      As detailed above, Plaintiff informed Defendant that she was unable to

attend work due to being subject to a shelter in place order issued by the

State of Georgia and being advised by her health care provider to self-

quarantine.




                                        16
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 17 of 20




                                       72.

      The FFRCA and EPSLA provide that an employee should be paid two

weeks of paid sick leave when they are unable to work because of a state

isolation order related to COVID-19 or advised by a health care provider due

to concerns related to COVID-19.

                                       73.

      Rather than pay Plaintiff for these two weeks, Defendant terminated

Plaintiff to avoid making the required payment.

                                       74.

      As a result of Defendant City’s violation of the FFRCA and EPSLA,

Plaintiff is entitled to recover the relief requested below.


                            COUNT SIX
                   RETALIATION UNDER THE FFRCA

                                       75.

      Plaintiff asserted her rights under the FFRCA and EPSLA to leave and

to be paid for two weeks.

                                       76.

      In order to avoid paying this two-weeks of pay, Defendant feigned that

it terminated Plaintiff before the effective date of the FFRCA.



                                        17
    Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 18 of 20




                                       77.

      Defendant retaliated against Plaintiff for asserting rights under the

FFRCA by terminating her, failing to pay her benefits under the FFRCA and

EPSLA, conditioning those benefits on her signing a release of all claims, not

filing for unemployment benefits for employees unable to work due to the

pandemic, and in opposing her unemployment benefits by giving a false

reason to the Georgia Department of Labor.

                                       78.

      As a result of Defendant’s retaliation, Plaintiff is entitled to recover the

relief requested below.


                         COUNT SEVEN
                INTERFERENCE WITH FFRCA RIGHTS

                                       79.

      Plaintiff had rights under the FFRCA to leave and to be paid for two

weeks.

                                       80.

      In order to avoid paying this two-weeks pay and leave, Defendant

feigned that it terminated Plaintiff before the effective date of the FFRCA.




                                       18
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 19 of 20




                                       81.

      Defendant interfered with Plaintiff’s FFRCA rights by terminating her,

failing to pay her benefits under the FFRCA and EPSLA, and failing to

provide her any leave under the FFRCA.

                                       82.

      As a result of Defendant’s interference, Plaintiff is entitled to recover

the relief requested below.



      WHEREFORE, Plaintiff prays:

a.    That Summons issue requiring Defendant to answer the

      Complaint within the time provided by law;

b.    That Plaintiff be awarded a declaratory judgment that Defendant

      violated the ADA, the PDA (Title VII), and FFRCA;

c.    That Plaintiff recover from Defendant back pay and benefits with

      pre-judgment interest;

d.    That Plaintiff recover liquidated damages against Defendant;

e.    That Plaintiff recover compensatory damages against Defendant in an

amount to be determined by a jury;

f.    That Plaintiff recover punitive damages against Defendant in an

amount to be determined by a jury;

                                       19
     Case 2:21-cv-00117-RWS-JCF Document 1 Filed 05/25/21 Page 20 of 20




g.    That Plaintiff recover attorney"s fees and costs of litigation under the

ADA, PDA (Title VII), and FFRCA, and other applicable federal law;

h.    That the Court award Plaintiff any other or further relief as it deems

necessary and proper, or equitable and just.



PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS



     Respectfully submitted this 25th day of May, 2021.

                                     T. Robert Reid, LLC

                                     s/ Tilden Robert Reid, II
                                     T. Robert Reid
                                     Ga. Bar No. 600138

                                     1030 Woodstock Road
                                     Suite 3112
                                     Roswell, Georgia 30075
                                     Telephone (678) 743-1064
                                     Facsimile (404) 549-4136
                                     robreidattorney@gmail.com

                                     Attorney for Plaintiff




                                       20
